Case 2:20-cv-11133-PDB-PTM ECF No. 4 filed 07/07/20            PageID.10    Page 1 of 3



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

COLBY PLUMBER,

             Plaintiff,                                Case No. 2:20-cv-11133

v.                                                     Paul D. Borman
                                                       United States District Judge
SARA SPENCER-NOGGLE,
SANDRA J. STRAUS,

             Defendants.
                                              /

               OPINION AND ORDER OF SUMMARY DISMISSAL

      Plaintiff Colby Plumber is a Michigan prisoner currently residing in the Isabella

County Jail, Mt. Pleasant, Michigan. On April 7, 2020, Plumber filed a pro se civil

rights complaint which was docketed in this Court on May 11, 2020. (ECF No. 1.) On

May 18, 2020, Magistrate Judge R. Steven Whalen issued an order of deficiency, which

required Plaintiff to provide a “Prisoner’s Application to Proceed Without Prepayment

of Fees and Costs and Authorization to Withdraw from the Trust Fund Account, a

current Certification/Business Manager’s Account Statement, and a statement of Trust

Fund Account (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint.” (ECF No. 3.)

      Alternatively, the order permitted Plaintiff to pay the full four hundred dollars

($350 filing fee and $50 administrative fee) in full. (Id.) He was given thirty days to

comply with the order. (Id.) The order warned Plaintiff that if he failed to pay the fee
Case 2:20-cv-11133-PDB-PTM ECF No. 4 filed 07/07/20             PageID.11     Page 2 of 3



or failed to file the required documents, the Court would presume that he is not

proceeding without prepayment of the fee, assess the entire fee, and order the case

dismissed for want of prosecution. (Id.)

      To date, Plaintiff has neither paid the filing fee in full nor supplied this Court

with the requested information. For the reasons stated below, the complaint is dismissed

without prejudice.

      The Prisoner Litigation Reform Act of 1995 (PLRA) states that “if a prisoner

brings a civil action or files an appeal in forma pauperis, the prisoner shall be required

to pay the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1) (as amended). The in

forma pauperis statute provides prisoners the opportunity to make a down payment of

a partial filing fee and pay the remainder in installments. 28 U.S.C. § 1915(b); see also

Miller v. Campbell, 108 F. Supp. 2d 960, 962 (W.D. Tenn. 2000).

       Under the PLRA, a prisoner may bring a civil action in forma pauperis if he or

she files an affidavit of indigency and a certified copy of the trust fund account

statement for the six-month period immediately preceding the filing of the complaint.

See 28 U.S.C. § 1915(a). The affidavit must include “a statement of all assets such

prisoner possesses that the person is unable to pay such fees or give security therefor[,]”

and must also “state the nature of the action, defense or appeal and affiant’s belief that

the person is entitled to redress.” 28 U.S.C. § 1915(a)(1).

      “If the inmate does not pay the full filing fee and fails to provide the required

documents, the district court must notify the prisoner of the deficiency and grant him
                                            2
Case 2:20-cv-11133-PDB-PTM ECF No. 4 filed 07/07/20            PageID.12     Page 3 of 3



thirty days to correct it or pay the full fee.” Davis v. United States, 73 F. App’x 804,

805 (6th Cir. 2003) (citing McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir.

1997)). If the prisoner does not comply, the district court must presume that the prisoner

is not a pauper, assess the inmate the full fee, and order the case dismissed for want of

prosecution. Id. The moment a prisoner files his complaint, he becomes responsible for

the filing fee and waives any objection to the withdrawal of funds from his trust fund

account to pay court fees and costs. McGore, 114 F.3d at 605.

       Plaintiff failed to file an application to proceed in forma pauperis, a trust fund

account statement, or a certification of his trust account. Accordingly, his application

to proceed in forma pauperis remains deficient. 28 U.S.C. § 1915(a)(2). Nor has he paid

the filing fee. The Court dismisses the complaint without prejudice for want of

prosecution, because of Plaintiff’s failure to comply with the deficiency order. See Erby

v. Kula, 113 F. App’x 74, 76 (6th Cir. 2004); Davis, 73 F. App’x at 805.

       Therefore, IT IS ORDERED THAT Plaintiff’s complaint be dismissed for failure

to comply with the filing requirements of the Prison Litigation Reform Act. 28 U.S.C.

§ 1915(a)(1), (b)(1), (b)(2).

IT IS SO ORDERED.



Dated: July 7, 2020                      s/Paul D. Borman
                                         Paul D. Borman
                                         United States District Judge


                                            3
